PUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-2160


BARBARA HUDSON,

                  Plaintiff - Appellee,

           v.

PITTSYLVANIA COUNTY, VIRGINIA;       BOARD    OF     SUPERVISORS   OF
PITTSYLVANIA COUNTY, VIRGINIA,

                  Defendants - Appellants.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.      Michael F. Urbanski,
District Judge. (4:11-cv-00043-MFU-RSB)


Argued:   October 28, 2014                Decided:    December 17, 2014


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed in part and dismissed in part by published opinion.
Judge Duncan wrote the opinion, in which Judge Niemeyer and
Judge Agee joined.


ARGUED: William M. Stanley, Jr., STANLEY, HUCHENS & GRIFFITH,
Moneta, Virginia, for Appellants.        Rebecca Kim Glenberg,
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF VIRGINIA, Richmond,
Virginia, for Appellee.     ON BRIEF: Daniel Mach, Heather L.
Weaver, ACLU PROGRAM ON FREEDOM OF RELIGION AND BELIEF,
Washington, D.C., for Appellee.
DUNCAN, Circuit Judge:

      Defendants-Appellants        Pittsylvania      County,    Virginia,       and

the   Board   of     Supervisors     of    Pittsylvania      County,   Virginia,

(collectively, “Pittsylvania”) appeal two orders of the district

court--the first ruling in favor of Plaintiff-Appellee Barbara

Hudson on Establishment Clause claims, and the second awarding

her attorney’s fees.           Hudson moves to dismiss Pittsylvania’s

challenge     to     the   district       court’s    order     concerning       her

Establishment Clause claims for lack of jurisdiction.                   We grant

Hudson’s    motion    to   dismiss    because    Pittsylvania’s        appeal   is

untimely.      We     affirm   the    district      court’s    order    awarding

attorney’s fees to Hudson because Pittsylvania fails to show

that the district court abused its discretion.



                                          I.

                                          A.

      The Board of Supervisors of Pittsylvania County, Virginia,

(the “Board”) is composed of seven members serving four-year

terms.     In 2008-2012, the Board met twice per month.                   At the

beginning of each meeting, a member of the Board opened the

proceedings with an invocation.                This opening invocation was

usually explicitly Christian in nature, and the Board asked the

audience to stand for the prayers.



                                          2
      Hudson is a non-Christian resident of Pittsylvania County

who has attended nearly every Board meeting since late 2008.

Hudson alleges that the Christian prayers made her and other

non-Christian citizens of Pittsylvania County feel unwelcome.

                                      B.

      In September 2011, Hudson filed a § 1983 action alleging

that Pittsylvania violated the Establishment Clause by opening

its   Board     meetings    with    sectarian    prayers.      The    parties

subsequently     filed     cross-motions   for    summary    judgment.     By

orders dated March 26, 2013, and filed the next day (the “March

27 orders”), the district court (1) entered summary judgment for

Hudson, (2) permanently enjoined Pittsylvania “from repeatedly

opening   its    meetings    with    prayers    associated    with   any   one

religion,” J.A. 671, and (3) struck the case from the active

docket while retaining “jurisdiction over [the] matter for the

purposes of enforcement of the permanent injunction . . . , as

well as consideration of any motions for attorney’s fees and

costs by Hudson,” J.A. 673.

      On April 5, 2013, Hudson sought attorney’s fees and costs

in the amount of $59,679.92. 1        A magistrate judge recommended an




      1
       Hudson subsequently filed a reply brief, increasing her
request to $60,404.92.


                                       3
award of $53,229.92, and on August 26, 2013, the district court

adopted the recommendation in its entirety.

     On September 18, 2013--175 days after the district court

entered    summary      judgment    for    Hudson      and    closed    the    case--

Pittsylvania filed both a notice of appeal and a motion to stay

the proceedings pending the Supreme Court’s decision in Town of

Greece, N.Y. v. Galloway, 134 S. Ct. 1811 (2014).                   In its notice

of   appeal,     Pittsylvania        challenged         the    district       court’s

resolution of Hudson’s § 1983 claim, which was “entered on March

27, 2013,” as well as the attorney’s fees award.                   J.A. 736.

     After Pittsylvania’s appeal was docketed on September 19,

2013, Hudson moved to dismiss the appeal of the March 27 orders

as untimely.     We deferred ruling on the motion until after oral

argument.



                                          II.

     Pittsylvania        makes     two    arguments      on   appeal:     that     the

district    court    erred   in     ruling      in    favor   of   Hudson     on   her

Establishment Clause claims, and that it abused its discretion

in its award of attorney’s fees.                Before turning to the merits,

however,    we   must    first     address      the   threshold     jurisdictional

issue presented by the motion to dismiss.




                                          4
                                    A.

       Hudson argues that Pittsylvania’s appeal from the March 27

orders must be dismissed because Pittsylvania’s notice of appeal

was    untimely.     We   agree.   For   the   reasons   that   follow,     we

conclude that the district court’s March 27 orders constituted a

“final decision” within the meaning of 28 U.S.C. § 1291 and that

a timely notice of appeal was due on or before April 26, 2013.

Because Pittsylvania filed its notice of appeal 145 days after

this   date,   we   dismiss   Pittsylvania’s   appeal    of   the   March   27

orders as untimely.       Accordingly, we do not reach the merits of

Hudson’s Establishment Clause claims. 2

       Because of the dearth of precedent on this issue, we write

today to provide guidance for future litigants seeking to appeal

both a merits judgment and a subsequent attorney’s fees award.

We consider, first, whether the March 27 orders constituted a

“final decision,” and, second, whether the post-trial motions in

this case tolled the appeal filing period.




       2
       Although the Supreme Court recently upheld a town board’s
prayer practice in Town of Greece, 134 S. Ct. at 1818–25, that
case was decided after the district court here issued the March
27 orders.   Because we conclude that we lack jurisdiction over
Pittsylvania’s appeal of the March 27 orders, we do not address
Town of Greece here.


                                     5
                                          1.

      We first address whether the March 27 orders constituted a

“final decision.”        Pittsylvania argues that they did not because

the   district      court   retained     jurisdiction      over      the    matter    to

enforce the permanent injunction and to consider any motions for

attorney’s fees and costs by Hudson.               We disagree.

      The courts of appeals have jurisdiction over “appeals from

all   final     decisions    of    the    district     courts      of      the   United

States.”       28 U.S.C. § 1291.           In general, a district court’s

decision is final if it “ends the litigation on the merits and

leaves nothing for the court to do but execute the judgment.”

United States v. Modanlo, 762 F.3d 403, 409 (4th Cir. 2014)

(quoting Budinich v. Becton Dickinson & Co., 486 U.S. 196, 199

(1988)) (internal quotation marks omitted).

      Despite       Pittsylvania’s       contention     to     the      contrary,     a

district      court’s    continuing      jurisdiction      over      its     permanent

injunction order does not render that order non-final within the

meaning of § 1291.          The district court’s ability to modify or

terminate      an    injunction    post-judgment       “simply       expresses       the

inherent power . . . possessed by courts of equity to modify or

vacate their decrees ‘as events may shape the need.’”                            Holiday

Inns, Inc. v. Holiday Inn, 645 F.2d 239, 244 (4th Cir. 1981)

(quoting    United      States    v.   Swift   &    Co.,     286   U.S.      106,    114

(1932)).       And    the   court’s      continuing    power       to   enforce      its

                                          6
injunction order does not render appellate review of that order

premature.     See, e.g., United States v. Local 30, United Slate,

Tile and Composition Roofers, Damp and Waterproof Workers Ass’n,

871 F.2d 401, 403 (3rd Cir. 1989) (“The fact that the district

court retained jurisdiction in this case to provide such further

relief   as    might   be   necessary       to   effectuate   the   permanent

injunction does not deprive the district court’s order of its

finality under § 1291.”); cf. Modanlo, 762 F.3d at 409 (noting

that a district court’s order is final where the court has yet

to execute the judgment).

      In addition, the Supreme Court has held that “a decision on

the merits is a ‘final decision’ under § 1291 even if the award

or amount of attorney’s fees for the litigation remains to be

determined.”     Ray Haluch Gravel Co. v. Cent. Pension Fund of

Int’l Union of Operating Eng’rs & Participating Emp’rs, 134 S.

Ct. 773, 777 (2014) (citing Budinich, 486 U.S. 196).                 This is

true “[w]hether the claim for attorney’s fees is based on a

statute, a contract, or both.”        Id.

      Here, the judgment of the district court in Hudson’s favor

was entered on March 27, 2013.            J.A. 673.   Because this decision

ended the litigation, the district court struck the case from

the   active   docket.      J.A.   673.      Although   the   district   court

retained “jurisdiction over [the] matter for the purposes of

enforcement of the permanent injunction . . . , as well as

                                      7
consideration of any motions for attorney’s fees and costs by

Hudson,”     J.A.    673,    the   March     27   orders      were   nevertheless   a

“final decision” within the meaning of § 1291. 3

                                           2.

     Because the March 27 orders constituted a “final decision,”

we next address whether the parties’ post-trial motions tolled

the appeal-filing period.             Subject to exceptions not present

here,    a   civil    litigant     seeking      review   of    a   district   court’s

final decision must file a notice of appeal “within thirty days

after the entry of such judgment, order or decree.”                       28 U.S.C.

§ 2107(a); see also Fed. R. App. P. 4(a)(1)(A).

     Federal        Rule    of   Appellate      Procedure     (“FRAP”)   4(a)(4)(A)

provides that the time for filing an appeal in a civil case is

tolled by the timely filing of certain motions.                      Relevant here,

if a party files a timely motion for attorney’s fees and “the

district court extends the time to appeal under [Federal Rule of

Civil Procedure (“FRCP”)] 58,” Fed. R. App. P. 4(a)(4)(A)(iii),

then the thirty-day appeals period is tolled and “the time to

file an appeal runs for all parties from the entry of the order


     3
       Our holding does not prevent Pittsylvania from--at some
point in the future--seeking to modify the district court’s
permanent injunction.    However, as we establish above, the
district court’s ability to grant partial or total relief from
the injunction does not deprive the district court’s orders of
finality.


                                           8
disposing of [that motion],” id. at 4(a)(4)(A).                         The Notes of

the Advisory Committee on Rules further emphasize this point:

timely motions for attorney’s fees will not extend the time for

filing an appeal “unless a district court, acting under [FRCP]

58, enters an order extending the time for appeal.”                            Fed. R.

App.    P.    4   advisory    committee’s          note   (1993   amend.)    (emphasis

added).

       FRAP       4(a)(4)(A)’s    tolling           provision     operates     in     the

interest of promoting efficiency.                    In the context of a motion

for attorney’s fees, the district court may determine that it is

“more   efficient      to    decide     fee       questions    before   an   appeal    is

taken so that appeals relating to the fee award can be heard at

the same time as appeals relating to the merits of the case.”

Fed. R. Civ. P. 58 advisory committee’s note (1993 amend.).                           If,

for example, a claim for fees is relatively straightforward, the

district      court    may--in    the    interest         of   efficiency--enter       an

order pursuant to FRCP 58 extending the appeals period to allow

for the consideration of both the attorney’s fees issues and the

merits on appeal.           In these situations, FRCP 58(e) provides that

when a “timely motion for attorney’s fees is made under [FRCP]

54(d)(2), the court may act before a notice of appeal has been

filed and become effective to order that the motion have the

same effect under [FRAP] 4(a)(4) as a timely motion under [FRCP]



                                              9
59.” 4       (emphasis added).     In other words, FRCP 58(e) makes clear

that a motion for attorney’s fees may, but will not in the

absence of action by the district court, toll the running of the

appeal filing period.          See Stephanie-Cardona LLC v. Smith’s Food

& Drug Centers, Inc., 476 F.3d 701, 705 (9th Cir. 2007) (“The

time to appeal is not extended unless the district court . . .

orders that an attorney’s fees motion has the effect of delaying

the clock for filing the notice of appeal.” (emphasis added)

(footnote omitted)); Moody Nat. Bank of Galveston v. GE Life &

Annuity Assur. Co., 383 F.3d 249, 253 (5th Cir. 2004) (“Post

judgment motions addressing attorney’s fees can only extend the

time for appeal if . . . the court orders that the motion be

considered as a Rule 59 motion.” (emphasis added)).

         Clearly,   however,      only   a    part    of   the   course   of   action

necessary to toll the notice of appeal filing period occurred

here.         Although   Hudson    timely     filed    a   motion   for   attorney’s

fees, the district court did not enter an order extending the

time to appeal pursuant to FRCP 58(e).                      Nor did Pittsylvania

take any of the actions necessary to toll the time for filing an

appeal pursuant to FRAP 4(a)(4)(A).                   Pittsylvania did not move

         4
       Under FRAP 4(a)(4), a timely motion under [FRCP] 59 tolls
the thirty-day appeal period until the district court disposes
of a motion “to alter or amend the judgment under [FRCP] 59” or
a motion “for a new trial under [FRCP] 59.” Fed. R. App. P.
4(a)(4)(A)(iv)–(v).


                                             10
the district court to extend the time to appeal pursuant to FRCP

58(e).     Cf. 16A Charles Alan Wright et al., Federal Practice and

Procedure    §    3950.4     (4th    ed.    2008)(“[W]hen    presented    with   a

proper     motion    under        [FRCP]    58(e)   the   district    court   has

discretion       whether     to     enter    such   an    order   .   .   .   .”).

Pittsylvania also failed to move for reconsideration under FRCP

59 following the district court’s final decision on March 27,

2013. 5

      Accordingly, Hudson’s motion for attorney’s fees did not

toll the time for filing an appeal under FRAP 4(a)(4)(A), and

Pittsylvania’s notice of appeal was therefore due on April 26,

2013.     Pittsylvania filed its notice on September 18, 2013--145

days after the thirty-day window closed.                   Because “the timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement,” Bowles v. Russell, 551 U.S. 205, 214 (2007), we

must grant Hudson’s motion to dismiss Pittsylvania’s untimely

appeal of the district court’s final decision.

                                            B.

        Having found that the court lacks jurisdiction to consider

Pittsylvania’s appeal of the March 27 orders, we turn now to


      5
       Although Pittsylvania filed a motion to stay proceedings
in the district court with its notice of appeal on September 18,
2013, that motion could not have tolled the time for appeal
because that time had already expired.


                                            11
Pittsylvania’s timely appeal of the August 26, 2013, award of

attorney’s fees and expenses to Hudson.         Pittsylvania argues

that the district court abused its discretion in awarding Hudson

$53,229.92 because the award is excessive.     We disagree.

     As Pittsylvania recognizes, we review a district court’s

award of attorney’s fees for abuse of discretion.      See Lefemine

v. Wideman, 758 F.3d 551, 554 (4th Cir. 2014).      The court “will

only reverse such an award if the district court is ‘clearly

wrong’ or has committed an ‘error of law.’”       McAfee v. Boczar,

738 F.3d 81, 88 (4th Cir. 2013) (quoting Brodziak v. Runyon, 145

F.3d 194, 196 (4th Cir. 1998)); see also Hensley v. Eckerhart,

461 U.S. 424, 437 (1983) (emphasizing that “the district court

has discretion in determining the amount of a fee award” because

of   “the   district   court’s   superior    understanding    of   the

litigation and the desirability of avoiding frequent appellate

review of what essentially are factual matters”).

     The district court may award reasonable attorney’s fees to

the prevailing party in a § 1983 action.       42 U.S.C. § 1988(b).

A district court awards these fees in three steps.           First, it

“must ‘determine the lodestar figure by multiplying the number

of reasonable hours expended times a reasonable rate.’”        McAfee,

738 F.3d at 88 (quoting Robinson v. Equifax Info. Servs., LLC,

560 F.3d 235, 243 (4th Cir. 2009)).         Second, “the court must

‘subtract fees for hours spent on unsuccessful claims unrelated

                                 12
to successful ones.’”            Id. (quoting Robinson, 560 F.3d at 244).

Third, “the court should award ‘some percentage of the remaining

amount,       depending    on    the    degree        of   success        enjoyed      by   the

plaintiff.’”        Id. (quoting Robinson, 560 F.3d at 244).

         Pittsylvania     claims       that    the    district         court      abused    its

discretion in three respects: (1) by awarding any fees to Frank

M.   Feibelman,      Esq.;      (2)    by     awarding      excessive       fees     to     lead

counsel       Rebecca     K.    Glenberg,       Esq.;      and     (3)    by    failing      to

downwardly adjust the lodestar calculation.                              We have reviewed

the record and find that Pittsylvania has not shown that the

district      court’s     attorney’s        fees     award       was   clearly      wrong     or

rested on an error of law.

         Pittsylvania first argues that Feibelman’s involvement in

the case was unnecessary and duplicative.                          The record does not

support this argument.                In her declaration supporting Hudson’s

motion for attorney’s fees, Glenberg stated that she “relied on

.    .    .   [another    lawyer       and]     Feibelman         to     review     and     edit

pleadings.”         J.A. 678.         And “[t]he district court was in the

best     position    to    determine        whether        the    efforts      of    the    two

attorneys were duplicative.”                  Daly v. Hill, 790 F.2d 1071, 1080

(4th Cir. 1986).

         Pittsylvania     next    argues       that    the       district      court      should

have awarded Glenberg no or reduced fees for four categories of

tasks amounting to a billed total of approximately 20 hours.

                                              13
Glenberg     provided   a   detailed     billing     sheet    and    specific

explanations for the hours to which Pittsylvania objects, and

the district court deemed these hours reasonable.              The district

court “is in the better position to evaluate the quality and

value   of   the   attorney’s    efforts,”   Daly,      790   F.2d   at    1079

(quoting Ballard v. Schweiker, 724 F.2d 1094, 1098 (4th Cir.

1984)), and nothing in the record suggests that the district

court abused its discretion in awarding Glenberg’s fees.

     Finally, Pittsylvania argues that the district court abused

its discretion by failing to make a downward adjustment to the

lodestar calculation because the number of hours expended was

excessive and unreasonable.        But the lodestar figure--which is

calculated    by   multiplying    the    number    of    reasonable       hours

expended by a reasonable rate, see Grissom v. Mills Corp., 549

F.3d 313, 320 (4th Cir. 2008)--reflects the district court’s

determination that the hours expended were reasonable, and we

have already explained that the district court did not abuse its

discretion in reaching this conclusion.            As such, the district

court’s failure to make a downward adjustment to the lodestar

calculation was not error.




                                    14
                              III.

     For the foregoing reasons, the Order awarding attorney’s

fees is affirmed and this appeal is otherwise dismissed.



                                             AFFIRMED IN PART AND
                                                DISMISSED IN PART




                               15